Citation Nr: 0913766	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to service-connected prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran retired in December 1978 after more than 22 years 
of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
prostate cancer.

In November 2008, the Board remanded this case for further 
development.  


FINDINGS OF FACT

1.  There is no evidence of any prostate cancer during 
service or within one year of separation from service.

2.  The Veteran is service-connected for prostatitis.  

3.  There is no medical evidence linking the Veteran's post-
service prostate cancer to his active military service or to 
any service-connected disability.


CONCLUSION OF LAW

Prostate cancer was not incurred in active military service, 
nor may it be presumed, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ. Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant in July 2004 that fully addressed all notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, additional notice with 
respect to the rating criteria and effective date provisions 
pertinent to the appellant's claims, was provided in a letter 
dated December 2008.  Although this notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in January 2009 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
medical examination with respect to his claim for service 
connection in November 2004.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to establish service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  This is 
commonly referred to as "direct" service connection.  

Malignant tumors (cancer, including prostate cancer) may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  This is 
generally referred to as "presumptive" service connection.

In addition to the elements of direct and presumptive service 
connection, service connection may also be granted on a 
secondary basis for a disability if it is proximately due to 
or the result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006. See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service- 
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
prostate cancer.  Review of the Veteran's service treatment 
records reveals that on his final two medical examination 
reports, dated March 1977 and November 1978, he was 
identified as having a slightly enlarged prostate gland.  In 
October 1979, the RO granted service connection for 
prostatitis.

Private medical records have been submitted in support of the 
Veteran's claim.  An April 1996 private treatment note 
reveals that the Veteran had a "moderately enlarged 
prostate."  The diagnosis was "prostatism."  A November 
2000 private treatment record shows that physical examination 
revealed that the Veteran had a left prostatic nodule and 
prostate asymmetry.  The physician recommended ultrasound 
examination and biopsy; however, the Veteran canceled his 
subsequent appointment and did not reschedule.  

Private treatment records dated October 2003, reveal that the 
Veteran was diagnosed with adenocarcinoma of the prostate, 
prostate cancer.  Private hospital records dated December 
2003 reveal that surgical treatment was required including 
radical prostatectomy, removal of the prostate. 

In November 2004, a VA examination of the Veteran was 
conducted.  The examining physician's medical opinion was 
that he was "unable to state that the Veteran's chronic 
prostatitis caused or contributed to his prostate cancer."  
The physician reviewed relevant medical literature on the 
matter and consulted with a urologist in formulating this 
medical opinion.  

The Veteran claims entitlement to service connection for 
prostate cancer.  He essentially asserts that he developed 
prostate cancer as a result of his symptoms of prostatitis 
and enlarged prostate during active service.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for prostate cancer.  There is 
simply no medical evidence showing that prostate cancer was 
manifest during service or within a year of the Veteran's 
separation from service.  The Veteran retired from active 
military service in December 1978.  He was first diagnosed 
with prostate cancer in 2003, which is over two decades after 
he separated from service.  

The Veteran is service-connected for chronic prostatitis.  
This disorder was manifest during service.  However, there is 
no medical opinion which relates the Veteran's development of 
prostate cancer two decades after service to this service-
connected disability.  The Veteran has not submitted any 
evidence which links the two disorders.  The only medical 
opinion of record, which is well researched and reasoned, 
indicates that there is no relationship between chronic 
prostatitis and the subsequent development of prostate 
cancer.  Simply put, there is no evidence of prostate cancer 
during service or the first post-service year, and no 
evidence linking the Veteran's prostate cancer to active 
service or his service-connected prostatitis.  Accordingly, 
entitlement to service connection for prostatitis must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


